UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7412



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTOINE BAPTISTE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. William L. Osteen, District
Judge. (CR-97-114, CA-99-498-1)


Submitted:   November 30, 2000          Decided:     December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoine Baptiste, Appellant Pro Se. Clifton Thomas Barrett, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antoine Baptiste seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and his motion for reconsideration.   We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.    See United States v. Baptiste,

Nos. CR-97-114; CA-99-498-1 (M.D.N.C. Aug. 10 & Sept. 14, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2